PER CURIAM.
After a childless twelve-year marriage, the trial judge awarded the appellee, wife, who was 37 years of age, the husband’s half-interest in the marital home (title was in the estate by the entireties) as lump sum alimony. This was the only substantial asset of the parties.
We reverse the award of lump sum alimony and reverse the denial of attorney’s fee to the wife. In all other respects we affirm the action of the trial judge. Upon remand, the trial court should reconsider the question of rehabilitative alimony and fix an award of attorney’s fees to the wife for services rendered in the trial court and for services rendered in this court. Goss v. Goss, 400 So.2d 518 (Fla. 4th DCA 1981); Eagan v. Eagan, 392 So.2d 988 (Fla. 5th DCA 1981); Thomas v. Thomas, 377 So.2d 1009 (Fla. 3d DCA 1979).
Reversed in part, affirmed in part and remanded with directions.